Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

	Allowable Subject Matter
1.	Claims 1-15 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Claim 1 is considered to be in condition for allowance due to no combination of the prior art specifically teaching the storing, obtaining, calculating, and determining steps when considered in combination with the other existing limitations of the claim.

4.	Claim 15 comprises similar limitations as recited in Claim 1, and is therefore considered to be allowable for similar reasons.

5.	Claims 2-14 inherit the allowable subject matter of Claim 1.

6.	The closest related prior art will be cited and discussed:

7.	U.S. Patent No. 10,747,471 discusses comparing a first data amount with a second data amount and when the difference between two said amounts is greater/less than a threshold, performing specific programming of memory cells based on the determination. (Col. 15 lines 19-39)

8.	U.S. Patent No. 10,268,382 discusses comparing data transfer sizes against predetermined thresholds and storing data in one or two respective memory devices depending on the comparison result. (Col. 10 lines 13-41)

9.	U.S. Patent No. 10,719,471 discloses a path management table 146 that stores information such as “data transfer amount 702” (Figure 7).

10.	U.S. Patent No. 8,751,904 discloses determining a difference between a first data amount and a second data amount, and setting an ECC code bit number according to the difference value (Col. 5 lines 32-50).

11.	However, none of the cited references teach, either alone or in combination, the claimed limitations of determining whether the difference between the first data transfer amount and the second data transfer amount is within a predetermined range, and when it is within said range, stopping the step of storing the internal states in a storage by obtaining the internal states per a first period. Claim 15 comprises similar limitations, albeit as a “signal collection device” embodiment.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186